UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH A. DAVIS, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:11-cr-00512-MBS-1; 3:13-cv-02591-MBS)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Keith A. Davis, Appellant Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith A. Davis seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion for reconsideration of

the dismissal of his 28 U.S.C. § 2255 (2012) motion.           He also

appeals the district court’s order denying his Fed. R. Civ. P.

52(b) motion for amended findings and his motion to amend the

Rule    52(b)   motion.   We   dismiss   the    appeal   for   lack   of

jurisdiction in part and affirm in part.

       When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order denying Davis’ Rule 59(e) motion

was entered on the docket on August 26, 2015.            The notice of

appeal was filed on February 8, 2016. *        Because Davis failed to

file a timely notice of appeal or to obtain an extension or

       *For
          the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                  2
reopening of the appeal period, we dismiss his appeal of that

order.

     Davis’ appeal is timely as to the district court’s order

denying his motion for amended findings and motion to amend.

However, the motions were themselves untimely because Davis did

not file them in the district court within 28 days of the entry

of judgment on his § 2255 motion.               See Fed. R. Civ. P. 52(b).

We   therefore    affirm       the   district    court’s     denial    of   these

motions.    We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the   materials

before   this    court   and    argument    would   not    aid   the   decisional

process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        3